Nebraska Advance Sheets
576	287 NEBRASKA REPORTS



consequences. Under § 43-247.02(2), on and after July 1,
2013, a juvenile court can commit a juvenile to OJS for place­
ment at a YRTC only as part of an order of ISP. But because
Marcella had already been committed to OJS for placement at
a level less restrictive than a YRTC and only later transferred
to a YRTC after July 1, subsection (2) does not apply. We
conclude that § 43-247.02(3) controls and that the juvenile
court acted within its authority when it transferred Marcella to
the YRTC without making the placement as part of an order
of ISP.
                                                     Affirmed.



                    In   re I nterest of     Quincy J.,    a child
                             under    18   years of age.
       State   of Nebraska, Department of Health and Human
               Services, appellant, v. Quincy J., appellee.
                                     ___ N.W.2d ___

                         Filed February 28, 2014.   No. S-13-664.

  Appeal from the Separate Juvenile Court of Lancaster
County: R eggie L. Ryder, Judge. Affirmed.
  Jon Bruning, Attorney General, and C.J. Roberts, Special
Assistant Attorney General, for appellant.
      Toni Leija-Wilson for appellee.
      S.A. Mora James, guardian ad litem.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
   Cassel, J.
   This case raises the same issue as that presented in In re
Interest of Marcella G.,1 decided today. The juvenile court
committed Quincy J. to the custody of the Office of Juvenile
Services for treatment at a level less restrictive than a youth

 1	
      In re Interest of Marcella G., ante p. 566, ___ N.W.2d ___ (2014).
                  Nebraska Advance Sheets
	                 IN RE INTEREST OF QUINCY J.	577
	                       Cite as 287 Neb. 576

rehabilitation and treatment center prior to July 1, 2013, and,
after July 1, sustained a motion to transfer him to a youth
rehabilitation and treatment center. For the same reasons set
forth in In re Interest of Marcella G., we affirm the decision
of the juvenile court.
                                                    Affirmed.